                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
----------------------------------------------------------------X        DOC #: _________________
CONSTANTINO GONZALEZ-REYES,                                     :        DATE FILED: 3/31/2020
                                                                :
                                                  Petitioner, :
                                                                :   1:20-cv-02639-GHW
                              -against-                         :
                                                                :        ORDER
DIRECTOR THOMAS DECKER, in his official :
capacity as Director of the New York Field Office :
of U.S. Immigrations & Customs Enforcement, :
ACTING SECRETARY CHAD WOLF, in his :
official capacity as Acting Secretary, U.S.                     :
Department of Homeland Security, and SHERIFF :
CARL E. DUBOIS, in his official capacity as                     :
Sheriff of Orange County, New York.,                            :
                                                                :
                                              Respondents. :
                                                                :
--------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         As discussed on the record during the telephone conference held on March 31, 2020, the

Court will hold a telephone conference in this case on April 2, 2020 at 3 p.m. If Petitioner is

released before that conference, the parties are directed to alert the Court promptly via email to the

Chambers inbox. The parties are directed to the Court’s Emergency Rules related to the COVID-19

pandemic, which are available on the Court’s website, for dial-in numbers for the conference and

other relevant information. The parties are specifically directed to comply with Emergency Rule

2.C, which requires the parties to send an appearance sheet to Chambers at least five hours before a

scheduled conference.
           Petitioner is directed to serve this order on counsel for Respondent and to retain proof of

service.

           SO ORDERED.

Dated: March 31, 2020
                                                           __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                     2
